Title: From George Washington to the Maryland Delegates of the Continental Congress, 17 August 1777
From: Washington, George
To: Maryland Delegates of the Continental Congress



Gentlemen,
Neshameni Camp [Pa.] August 17, 1777

I beg leave to trouble you with a few lines on a subject which I wish to have your attention. I was just now informed that Lieut. McNaire, of the Artillery, has been arrested, and stands bound over to the next Court to be held for Hertford County, for enlisting two men to serve in one of the Continental Regiments of Artillery. This, it is said, is in consequence of an Act of your Assembly, by which all Officers are prohibited from enlisting men within the State, unless they are of the Regiments belonging to it. I have never seen the Law, and therefore can not pretend to determine how far the prohibition extends, but should suppose, it was only designed to prevent the Officers of other States enlisting men to fill up the Regiments assigned as their Quota. So far, it appears to me, the Act would be founded in the strictest justice; but when there is an absolute necessity for Artillery Corps, when three such Regiments were ordered to be raised by Congress, without being apportioned on any particular State, certainly, each should furnish a proportion of them. This case is quite otherwise—All in this Line now with the Army have been enlisted in the New England States, a few excepted, ⟨and the⟩ greatest part in that of Massachusetts, over and above their ⟨Quota⟩ of the 88 Battalions first voted, and a proportion of the ad⟨dition⟩al 16. I will not say anything of the policy or impolicy ⟨of this⟩ Act, if it has a more extensive operation than I have s⟨upposed⟩ it to have, but I would take the liberty to observe, ⟨that⟩ in my opinion, it would be for the advantage of the State⟨s, if⟩ each of ’em had men employed in this important br⟨anch of⟩ war, not to add, that the whole ought to contribute ⟨equally⟩ to the filling of all Corps that are deemed essential ⟨and⟩ which are not allotted to any individual one—Cap⟨tn Lieut.⟩ McClure will deliver you this Letter, and I should hop⟨e,⟩ thro’ your application and intercession with the Court of Harford, so far as they may be consistent, that Lieut. McNa⟨ire⟩ may be discharged from his recognisance, if he has not offended in any other instance against the Laws of the State. I have the honor to be, with great respect, Gentlemen, Your most obedt servt

Go: Washington

